DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1, 12 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner appreciate the time and effort of the Applicant in the compact prosecution of this case. After careful reexamination, the claims have further been rejected over Ebling et al. (US 20060028386) in view of Matitsine (US 20110003131). 
If further attempts are made to properly and completely define the invention, Applicant is advised to consider the paragraphs or columns and line numbers and/or figures in the references, as noted below.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well; and such passages and/or figures may be helpful to Applicant in preparing a response to this action.

 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 12, 13, 23, 27, 32-34 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Ebling et al. (US 20060028386) in view of Matitsine (US 20110003131).
Regarding claim 1:
Ebling et al. disclose (in Fig. 1) a lensed antenna (10), comprising: an array of radiating elements (14); and a lens (12) positioned to receive electromagnetic radiation (20) from at least one of the radiating elements (14), the lens (12) comprising a composite dielectric material (Para. 0063, Lines 12-14).
Ebling et al. is silent on that the composite dielectric material comprises: a unitary block of a first foamed material, the first foamed material having a reticular structure; a binder; and a plurality of particles of a second material that are dispersed throughout the interior of the unitary block of the first foamed material within the reticular structure, wherein the second material is a dielectric material having a dielectric constant that is higher than a dielectric constant of the first foamed material, wherein the first 
Matitsine discloses (in Fig. 2) the composite dielectric material (200) comprises: a unitary block of a first foamed material (202), the first foamed material (202) having a reticular structure (see Fig.; network); a binder (Para. 0009, Lines 1-3); and a plurality of particles of a second material (204) that are dispersed throughout the interior of the unitary block of the first foamed material (202) within the reticular structure (network), wherein the second material (204) is a dielectric material having a dielectric constant (of infinite) that is higher than a dielectric constant of the first foamed material (made of e.g. polystyrene with dielectric from ranging from 2.5-2.9),wherein the first foamed material (202) has an open cell structure (See Fig.) and the binder (Para. 0009, Lines 1-3) binds the particles of the second material (204) within the interior of the first foamed material (202).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the composite dielectric material of Matitsine as a lens in the lens antenna of Ebling et al. for the benefit of achieving a tunable dielectric lens due to several configurations that could be easily achieved by varying the components (Para. 0062, Lines 1-7).
Regarding claim 3:
Ebling et al. disclose the particles of the dielectric lens comprise ceramic dielectric particles (Para. 0035, Lines 1-5).
Regarding claim 32:
Ebling et al. is silent on that the binder includes polyurethane or polyvinyl butyral.
Matitsine discloses the binder includes polyurethane or polyvinyl butyral (Para. 0088, Lines 1-3).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the binder in the dielectric lens as taught by Matitsine into the lens antenna of Ebling et al. for the benefit of obtaining a solid artificial dielectric material that could be cut into various forms in different application (Para. 0087, Lines 3-6).
Regarding claim 38:
Ebling et al. is silent on that further comprising a lens container, wherein the composite dielectric material of the lens is held inside the lens container.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the composite dielectric material of the lens to be held inside a lens container as taught by Matitsine into the dielectric lens of Ebling et al. for the benefit of achieving the necessary form factor for the antenna lens.
Regarding claim 12:
Ebling et al. disclose (in Fig. 1) a lensed antenna (10), comprising: a plurality of radiating elements (14); and a lens (12) positioned to receive electromagnetic radiation (20) from at least one of the radiating elements (14), the lens (12) comprising a composite dielectric material (Para. 0063, Lines 12-14).
Ebling et al. is silent on that the composite dielectric material has a density in a range of 0.005 to 0.2 g/crn3, a dielectric constant in a range of 1-3, and comprises a plurality of particles of a first material interspersed between a plurality of foamed dielectric particles, wherein the first material has a higher dielectric constant than the foamed dielectric particles, wherein the first material comprises conductive material covered on at least two sides with an insulating material, and wherein the foamed dielectric particles are larger than the conductive material in at least one dimension.
Matitsine discloses (in Fig. 2) the composite dielectric material (200) has a density in a range of 0.005 to 0.2 g/crm3 (Para. 0011, Lines 1-2), and comprises a plurality of particles of a first material (204) interspersed between a plurality of foamed dielectric particles (202), wherein the first material (204) has a higher dielectric constant than the foamed dielectric particles (202), wherein the first material (204) comprises conductive material (being conductive fibre) covered on at least two sides with an insulating material (defined by a rubber adhesive; Para. 0009, Lines 1-3; Para. 0087, Lines 1-3).
Matitsine contemplates a varying dielectric constant using the amount of the conductive fibres to achieved appropriate/targeted dielectric constant value (Para. 0062, Lines 1-7).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the composite dielectric material of Matitsine as a lens in the lens antenna of 
Regarding claim 13: 
Ebling et al. is silent on that the foamed dielectric particles are equiaxed foamed dielectric particles.
Matitsine discloses (in Fig. 2) the foamed dielectric particles (202) are equiaxed (having cube shapes, with polygonal non-smooth surfaces) foamed dielectric particles (See Fig.; Para. 0015, Lines 1-3).
Accordingly, it would have been an obvious matter of design consideration to implement the foamed dielectric particles as equiaxed as taught by Matitsine into the composite dielectric lens of Ebling et al. since Matitsine discloses other shapes can be implemented without departing from the scope of the invention (Para. 0049,Lines 1-3).
Regarding claim 23:
Ebling et al. disclose (in Fig. 1) a lensed antenna (10), comprising: an array of radiating elements (14); and a lens (12) positioned to receive electromagnetic radiation (20) from at least one of the radiating elements (14), the lens (12) comprising a composite dielectric material (Para. 0063, Lines 12-14).
Ebling et al. is silent on that the composite dielectric material comprises: a cured foamed polymer material having a cellular structure; and particles dispersed throughout the interior of the cured foamed polymer material, wherein the particles are encapsulated within cells of the cured foamed polymer material, wherein each particle comprises a sheet of conductive material having an insulating material on both major surfaces thereof.
Matitsine discloses wherein (in Fig. 2) the composite dielectric material (200) comprises: a cured (solidified; Para. 0087, Lines 2-3) foamed polymer material (202) having a cellular structure (see Fig.); and particles (204) dispersed throughout the interior of the cured foamed polymer material (202), wherein the particles (204) are encapsulated within cells (of 202) of the cured foamed polymer material (202), wherein each particle (204) comprises a sheet of conductive material (defined by the conductive fibre) having an insulating material (defined by a rubber adhesive; Para. 0009, Lines 1-3; Para. 0087, Lines 1-3) on both major surfaces thereof (on the surfaces of the conductive fibre).

Regarding claim 27:
Ebling et al. is silent on that the sheets of conductive material comprise at least one of glitter flakes and flitter flakes.
Matitsine discloses the sheets of conductive material (defined by the conductive fibre) comprise at least one of glitter flakes and flitter flakes (as shown in Fig. 1).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the sheet of conductive material as glitters and flitters as shown by Matitsine into the composite antenna lens of Ebling et al. for the benefit of achieving targeted material properties by increasing or decreasing the material content (Para. 0062, Lines 3-5).
Regarding claim 33: 
Ebling et al. is silent on that the first material comprises metal particles.
Matitsine discloses (in Fig. 2) the first material (204) comprises metal particles (being conductive fibre).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the first material as metal particles as taught by Matitsine into the composite antenna lens of Ebling et al. for the benefit of achieving targeted material properties by increasing or decreasing the material content (Para. 0062, Lines 3-5).
Regarding claim 34:
Ebling et al. is silent on that a first binder.
Matitsine discloses a first binder (Para. 0088, Lines 1-3).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the binder in the dielectric lens as taught by Matitsine into the lens antenna of Ebling et al. for the benefit of obtaining a solid artificial dielectric material that could be cut into various forms in different application (Para. 0087, Lines 3-6).

Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Ebling et al. (US 20060028386) in view of Matitsine (US 20110003131) as applied to claim 23, and further in view of Aki et al. (US 20040029985).
Regarding claim 30:
Ebling as modified is silent on that the cured foamed polymer material comprises a cured resin.
Aki et al. disclose in comparative invention disclose the cured (solid) foamed polymer material comprises a cured resin (See Abstract; Para. 0017, Lines 1-8; Para. 0026, Lines 1-7; Para. 0051, Lines 1-5).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the cured foamed polymer material as a cured resin as taught by Aki et al. into the dielectric lens of Ebling as modified since dielectric resin foam are known to be preferably used as a material for various dielectric parts of electronic devices relating to information and telecommunication technologies such as an antenna, a condenser, a laminated circuit substrate, a connector and a memory (Para. 0016, Lines 2-6).
Regarding claim 31:
Ebling et al. is silent on that the cured foamed polymer material has a closed cell foam structure and the particles are encapsulated within the closed cell foam structure of the cured foamed polymer material.
Matitsine discloses (in Fig. 2) the cured (solid) foamed polymer material (200) has a closed cell foam structure and the particles (204) are encapsulated within the closed cell foam structure of the cured foamed polymer material (202).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the composite dielectric material having the particles encapsulated by the cured foamed polymer material of Matitsine as a lens in the lens antenna of Ebling et al. for the benefit of achieving a tunable dielectric lens due to several configuration that could be easily achieved by varying the components (Para. 0062, Lines 1-7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988.  The examiner can normally be reached on General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




BI

/HAI V TRAN/Primary Examiner, Art Unit 2845